Exhibit 10.22

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT is made as of this 25th day of August, 2005 by and among
LAURUS MASTER FUND, LTD. (the “Lender” or “Secured Party”) and IWT TESORO
TRANSPORT, INC., a Florida corporation, THE TILE CLUB, INC., a Delaware
corporation, IMPORT FLOORING GROUP, INC., a Delaware corporation and IWT TESORO
INTERNATIONAL LTD., a Bermuda corporation (collectively, the “Debtor”).

 

RECITALS

 

WHEREAS, pursuant to the provisions of a certain Security Agreement (as amended,
modified, supplemented and restated from time to time, the “Credit Agreement”)
dated as of the date hereof among IWT Tesoro Corporation and International
Wholesale Tile, Inc. (collectively, “Borrower”) and Lender, Lender has agreed to
make loans and advances and otherwise extend credit to Borrower; and

 

WHEREAS, Debtor is an affiliate and/or subsidiary of Borrower and as such has
and will derive substantial benefit from the making of the loan advances and
extensions of credit to Borrower by Lender; and

 

WHEREAS, the Debtor has guaranteed the repayment of the loans and advances made
by Lender to Borrower pursuant to a Continuing Guaranty Agreement dated of even
date herewith (as amended, modified, supplemented and restated from time to
time, the “Guaranty Agreement”); and

 

WHEREAS, it is a condition precedent to the obligation of the Lender to make
loans, advances and other extensions of credit to the Borrower under the Credit
Agreement that the Debtor shall have executed and delivered this Security
Agreement to the Secured Party;

 

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to continue to make loans, advances and other extensions of credit under the
Credit Agreement, the Debtor hereby agrees as follows:

 


1.                                       DEFINED TERMS.


 


(A)                                  UNLESS OTHERWISE DEFINED HEREIN, TERMS
WHICH ARE DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN ARE SO USED AS SO
DEFINED.


 


(B)                                 THE FOLLOWING TERMS HAVE THE MEANINGS GIVEN
TO THEM IN THE UCC AND TERMS USED HEREIN WITHOUT DEFINITION THAT ARE DEFINED IN
THE UCC HAVE THE MEANINGS GIVEN TO THEM IN THE UCC (SUCH MEANINGS TO BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL TERMS OF THE TERMS DEFINED):
ACCOUNTS, CHATTEL PAPER, COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNTS, DOCUMENTS,
EQUIPMENT, FARM PRODUCTS, FIXTURES, GENERAL INTANGIBLES, GOODS,
HEALTH-CARE-INSURANCE RECEIVABLES, INSTRUMENTS, INVENTORY, INVESTMENT PROPERTY,
LETTER-OF-CREDIT RIGHTS, PAYMENT INTANGIBLES, PROCEEDS, SOFTWARE AND SUPPORTING
OBLIGATIONS.


 


(C)                                  THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

 

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.

 

“Contracts” means the separate contracts between the Debtor and third parties
(including without limitation its customers), as the same may from time to time
be amended, supplemented or otherwise modified, including, without limitation,
(a) all rights of the Debtor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of the Debtor to damages
arising out of, or for, breach or default in respect thereof and (c) all rights
of the Debtor to perform and to exercise all remedies thereunder; but excluding
any contracts, the assignment or hypothecation of which, for collateral
purposes, would result in a default or require, or cause, a forfeiture or permit
a revocation of material rights under such contract.

 

“Requirement of Law” has the meaning set forth in Section 5(b) hereof.

 

“Security Agreement” means this Security Agreement, as amended, supplemented,
restated or otherwise modified from time to time.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
all tires and other appurtenances to any of the foregoing.

 


2.                                       GRANT OF SECURITY INTEREST.


 


(A)                                  AS COLLATERAL SECURITY FOR THE PROMPT AND
COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS AND ALL DEBTS, LIABILITIES AND
OBLIGATIONS OWING BY ANY DEBTOR ARISING UNDER, OUT OF, OR IN CONNECTION WITH
EACH GUARANTY AGREEMENT, THIS SECURITY AGREEMENT AND EACH OF THE OTHER
DOCUMENTS, INSTRUMENTS OR AGREEMENTS RELATING TO OR EXECUTED IN CONNECTION
THEREWITH OR HEREWITH (THE “GUARANTY OBLIGATIONS”), EACH DEBTOR HEREBY GRANTS TO
THE SECURED PARTY A SECURITY INTEREST IN ALL PROPERTIES, ASSETS AND RIGHTS OF
SUCH DEBTOR NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY SUCH DEBTOR OR IN
WHICH SUCH DEBTOR NOW HAS OR AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT,
TITLE OR INTEREST, WHEREVER LOCATED OR SITUATED (COLLECTIVELY, THE “COLLATERAL”)
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

 

(i)

 

all Accounts;

 

 

 

(ii)

 

all Chattel Paper;

 

 

 

(iii)

 

all Commercial Tort Claims, if any, listed and described in Exhibit A attached
hereto;

 

 

 

(iv)

 

all Consignments;

 

 

 

(v)

 

all Contracts;

 

 

 

(vi)

 

all Deposit Accounts, other bank accounts and all funds on deposit therein;

 

2

--------------------------------------------------------------------------------


 

(vii)

 

all Documents;

 

 

 

(viii)

 

all Equipment;

 

 

 

(ix)

 

all Fixtures

 

 

 

(x)

 

all General Intangibles;

 

 

 

(xi)

 

all Goods;

 

 

 

(xii)

 

all Health-Care-Insurance Receivables;

 

 

 

(xiii)

 

all Instruments;

 

 

 

(xiv)

 

all Intellectual Property;

 

 

 

(xv)

 

all Inventory;

 

 

 

(xvi)

 

all Investment Property;

 

 

 

(xvii)

 

all Stock;

 

 

 

(xviii)

 

all Letter-of-Credit Rights;

 

 

 

(xix)

 

all Letters of Credit;

 

 

 

(xx)

 

all Payment Intangibles;

 

 

 

(xxi)

 

all Promissory Notes;

 

 

 

(xxii)

 

all Software;

 

 

 

(xxiii)

 

all Supporting Obligations including letters of credit and guarantees issued in
support of Accounts, Chattel Paper, General Intangibles and Investment Property;

 

 

 

(xxiv)

 

all Vehicles;

 

 

 

(xxv)

 

all money, cash and cash equivalents and all cash held as cash collateral and
all other cash or property at any time on deposit with or held by Secured Party
for the account of Debtor (whether for safe keeping, custody, pledge,
transmission or otherwise); and

 

 

 

(xxvi)

 

to the extent not otherwise included, all products and Proceeds (including
(i) insurance claims against third parties for loss of, damage to, or
destruction of, the foregoing Collateral, (ii) payments due or to become due
under leases, rentals and hires of any or all of the foregoing and Proceeds
payable under, or unearned premiums with

 

3

--------------------------------------------------------------------------------


 

 

 

respect to policies of insurance in whatever form), all accessions and additions
thereto and all substitutions and replacements therefore and products of any and
all of the foregoing.

 


3.                                       RIGHTS OF SECURED PARTY; LIMITATIONS ON
SECURED PARTY’S OBLIGATIONS.


 


(A)                                  DEBTOR REMAINS LIABLE UNDER ACCOUNTS AND
CONTRACTS.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH DEBTOR SHALL
REMAIN LIABLE UNDER EACH OF THE ACCOUNTS AND CONTRACTS TO OBSERVE AND PERFORM
ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT
THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE TO
EACH SUCH ACCOUNT AND IN ACCORDANCE WITH AND PURSUANT TO THE TERMS AND
PROVISIONS OF EACH SUCH CONTRACT.  THE SECURED PARTY SHALL NOT HAVE ANY
OBLIGATION OR LIABILITY UNDER ANY ACCOUNT (OR ANY AGREEMENT GIVING RISE THERETO)
OR UNDER ANY CONTRACT BY REASON OF OR ARISING OUT OF THIS SECURITY AGREEMENT OR
THE RECEIPT BY THE SECURED PARTY OF ANY PAYMENT RELATING TO SUCH ACCOUNT OR
CONTRACT PURSUANT HERETO, NOR SHALL THE SECURED PARTY BE OBLIGATED IN ANY MANNER
TO PERFORM ANY OF THE OBLIGATIONS OF ANY DEBTOR UNDER OR PURSUANT TO ANY ACCOUNT
(OR ANY AGREEMENT GIVING RISE THERETO) OR UNDER OR PURSUANT TO ANY CONTRACT, TO
MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY
PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY
UNDER ANY ACCOUNT (OR ANY AGREEMENT GIVING RISE THERETO) OR UNDER ANY CONTRACT,
TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR
TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO
WHICH IT MAY BE ENTITLED AT ANY TIME OR TIMES.


 


(B)                                 NOTICE TO ACCOUNT DEBTORS AND CONTRACTING
PARTIES.  UPON THE REQUEST OF THE SECURED PARTY AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH DEBTOR SHALL NOTIFY
ACCOUNT DEBTORS ON THE ACCOUNTS AND PARTIES TO THE CONTRACTS THAT THE ACCOUNTS
AND THE CONTRACTS HAVE BEEN ASSIGNED TO THE SECURED PARTY AND THAT PAYMENTS IN
RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE SECURED PARTY.  THE SECURED PARTY
MAY IN ITS OWN NAME OR IN THE NAME OF OTHERS COMMUNICATE WITH ACCOUNT DEBTORS ON
THE ACCOUNTS AND PARTIES TO THE CONTRACTS TO VERIFY WITH THEM TO ITS
SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY ACCOUNTS OR CONTRACTS.


 


(C)                                  ANALYSIS OF ACCOUNTS.  THE SECURED PARTY
SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO MAKE TEST VERIFICATIONS OF THE
ACCOUNTS IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT REASONABLY CONSIDERS
ADVISABLE, AND THE DEBTOR SHALL FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS
THE SECURED PARTY MAY REASONABLY REQUIRE IN CONNECTION THEREWITH, PROVIDED THAT
THE MAKING OF THE FOREGOING TEST VERIFICATIONS SHALL BE AT THE EXPENSE OF THE
DEBTOR IF AND ONLY IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.  AT ANY TIME UPON THE SECURED PARTY’S REQUEST AND AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OR IN CONNECTION
WITH THE DEBTOR’S ANNUAL AUDIT, THE DEBTOR, AT ITS SOLE EXPENSE, SHALL CAUSE ITS
INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS SELECTED BY THE DEBTOR AND SATISFACTORY
TO THE SECURED PARTY TO FURNISH TO THE SECURED PARTY REPORTS SHOWING
RECONCILIATIONS, AGING AND TEST VERIFICATIONS OF, AND TRIAL BALANCES FOR, THE
ACCOUNTS.


 


(D)                                 COLLECTIONS ON ACCOUNTS.  THE SECURED PARTY
HEREBY AUTHORIZES THE DEBTOR TO COLLECT THE ACCOUNTS SUBJECT TO THE SECURED
PARTY’S DIRECTION AND CONTROL, AND THE SECURED PARTY MAY CURTAIL OR TERMINATE
SAID AUTHORITY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF

 

4

--------------------------------------------------------------------------------


 


AN EVENT OF DEFAULT.  IF REQUIRED BY THE SECURED PARTY UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF ACCOUNTS, WHEN
COLLECTED BY THE DEBTOR, SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN TWO
BUSINESS DAYS) DEPOSITED BY THE DEBTOR IN THE EXACT FORM RECEIVED, DULY ENDORSED
BY THE DEBTOR TO THE SECURED PARTY IF REQUIRED, IN A SPECIAL COLLATERAL ACCOUNT
MAINTAINED BY THE SECURED PARTY, SUBJECT TO WITHDRAWAL BY THE SECURED PARTY
ONLY, AS HEREINAFTER PROVIDED, AND, UNTIL SO TURNED OVER, SHALL BE HELD BY THE
DEBTOR IN TRUST FOR THE SECURED PARTY, SEGREGATED FROM OTHER FUNDS OF THE
DEBTOR.  EACH DEPOSIT OF ANY SUCH PROCEEDS SHALL BE ACCOMPANIED BY A REPORT
IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE OF THE PAYMENTS INCLUDED
IN THE DEPOSIT.  ALL PROCEEDS CONSTITUTING COLLECTIONS OF ACCOUNTS WHILE HELD BY
THE SECURED PARTY (OR BY THE DEBTOR IN TRUST FOR THE SECURED PARTY) SHALL
CONTINUE TO BE COLLATERAL SECURITY FOR ALL OF THE OBLIGATIONS AND THE GUARANTY
OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS
HEREINAFTER PROVIDED.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AT ANY TIME AT THE SECURED PARTY’S ELECTION, THE SECURED PARTY SHALL
APPLY ALL OR ANY PART OF THE FUNDS ON DEPOSIT IN SAID SPECIAL COLLATERAL ACCOUNT
ON ACCOUNT OF THE OBLIGATIONS AND THE GUARANTY OBLIGATIONS, AND ANY PART OF SUCH
FUNDS WHICH THE SECURED PARTY ELECTS NOT SO TO APPLY AND DEEMS NOT REQUIRED AS
COLLATERAL SECURITY FOR THE OBLIGATIONS AND THE GUARANTY OBLIGATIONS SHALL BE
PAID OVER FROM TIME TO TIME BY THE SECURED PARTY TO THE DEBTOR OR TO WHOMSOEVER
MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME.  AT THE SECURED PARTY’S REQUEST
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE DEBTOR SHALL DELIVER TO THE
SECURED PARTY ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE
AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE ACCOUNTS, INCLUDING, WITHOUT
LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND SHIPPING RECEIPTS.


 


4.                                       REPRESENTATIONS AND WARRANTIES.  THE
DEBTOR HEREBY REPRESENTS AND WARRANTS THAT:


 


(A)                                  TITLE; NO OTHER ENCUMBRANCES.  EXCEPT FOR
THE LIENS GRANTED TO THE SECURED PARTY PURSUANT TO THIS SECURITY AGREEMENT, AND
THE OTHER PERMITTED LIENS, THE DEBTOR OWNS EACH ITEM OF THE COLLATERAL FREE AND
CLEAR OF ANY AND ALL LIENS.  NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER
PUBLIC NOTICE WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR OF
RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE
SECURED PARTY OR ANY OTHER PERSON HOLDING A PERMITTED LIEN.


 


(B)                                 PERFECTED LIENS.  EXCEPT WITH RESPECT TO
VEHICLES REFERRED TO IN SECTION 5(Q) THE LIENS GRANTED PURSUANT TO THIS SECURITY
AGREEMENT CONSTITUTE PERFECTED LIENS ON THE COLLATERAL (NOT CONSTITUTING REAL
PROPERTY) IN FAVOR OF THE SECURED PARTY, WHICH ARE PRIOR TO ALL OTHER LIENS ON
THE COLLATERAL, EXCEPT FOR PERMITTED LIENS AND WHICH ARE ENFORCEABLE AS SUCH
AGAINST ALL CREDITORS OF AND PURCHASERS FROM THE DEBTOR AND AGAINST ANY OWNER OR
PURCHASER OF THE REAL PROPERTY WHERE ANY OF THE EQUIPMENT IS LOCATED AND ANY
PRESENT OR FUTURE CREDITOR OBTAINING A LIEN ON SUCH REAL PROPERTY.


 


(C)                                  ACCOUNTS.  THE AMOUNT REPRESENTED BY THE
DEBTOR TO THE SECURED PARTY FROM TIME TO TIME AS OWING BY EACH ACCOUNT DEBTOR OR
BY ALL ACCOUNT DEBTORS IN RESPECT OF THE ACCOUNTS WILL AT SUCH TIME BE THE
CORRECT AMOUNT ACTUALLY OWING BY SUCH ACCOUNT DEBTOR OR DEBTORS THEREUNDER IN
ALL MATERIAL RESPECTS.  NO AMOUNT PAYABLE TO THE DEBTOR UNDER OR IN CONNECTION
WITH ANY ACCOUNT IS EVIDENCED BY ANY INSTRUMENT OR CHATTEL PAPER (OTHER THAN

 

5

--------------------------------------------------------------------------------


 


CONTRACTS CONSTITUTING CHATTEL PAPER), WHICH HAS NOT BEEN DELIVERED TO THE
SECURED PARTY.  THE PLACE WHERE THE DEBTOR KEEPS ITS RECORDS CONCERNING THE
ACCOUNTS IS SET FORTH IN SCHEDULE 4(C).


 


(D)                                 CONTRACTS.  NO CONSENT OF ANY PARTY (OTHER
THAN THE DEBTOR) TO ANY CONTRACT IS REQUIRED, OR PURPORTS TO BE REQUIRED, IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SECURITY
AGREEMENT.  EACH CONTRACT IS IN FULL FORCE AND EFFECT AND CONSTITUTES A VALID
AND LEGALLY ENFORCEABLE OBLIGATION OF THE PARTIES THERETO, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITOR’S RIGHTS
GENERALLY.  NO CONSENT OR AUTHORIZATION OF, FILING WITH OR OTHER ACT BY OR IN
RESPECT OF ANY GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF ANY OF THE
CONTRACTS BY ANY PARTY THERETO OTHER THAN THOSE WHICH HAVE BEEN DULY OBTAINED,
MADE OR PERFORMED, ARE IN FULL FORCE AND EFFECT AND DO NOT SUBJECT THE SCOPE OF
ANY SUCH CONTRACT TO ANY MATERIAL ADVERSE LIMITATION, EITHER SPECIFIC OR GENERAL
IN NATURE.  NEITHER THE DEBTOR NOR (TO THE BEST OF THE DEBTOR’S KNOWLEDGE) ANY
OTHER PARTY TO ANY CONTRACT IS IN DEFAULT IN A MANNER WHICH COULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT THE VALUE OF ALL SUCH CONTRACTS AS
COLLATERAL OR IS REASONABLY LIKELY TO BECOME IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS THEREOF IN ANY MATERIAL RESPECT.  THE DEBTOR HAS
FULLY PERFORMED ALL ITS CURRENT OBLIGATIONS UNDER EACH CONTRACT.  THE RIGHT,
TITLE AND INTEREST OF THE DEBTOR IN, TO AND UNDER EACH CONTRACT ARE NOT SUBJECT
TO ANY DEFENSE, OFFSET, COUNTERCLAIM OR CLAIM WHICH IN THE AGGREGATE COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO AMOUNT PAYABLE TO
THE DEBTOR UNDER OR IN CONNECTION WITH ANY CONTRACT IS EVIDENCED BY ANY
INSTRUMENT OR CHATTEL PAPER (OTHER THAN CONTRACTS CONSTITUTING CHATTEL PAPER),
WHICH HAS NOT BEEN DELIVERED TO THE SECURED PARTY.


 


(E)                                  INVENTORY AND EQUIPMENT.  THE INVENTORY AND
THE EQUIPMENT ARE KEPT AT THE LOCATIONS LISTED IN SCHEDULE 4(E).


 


(F)                                    CHIEF EXECUTIVE OFFICE.  THE DEBTOR’S
CHIEF EXECUTIVE OFFICE, CHIEF PLACE OF BUSINESS AND JURISDICTION OF
INCORPORATION ARE AS SET FORTH IN SCHEDULE 4(F).


 


(G)                                 INTELLECTUAL PROPERTY.  ALL INTELLECTUAL
PROPERTY OWNED BY THE DEBTOR IN ITS OWN NAME AS OF THE DATE HEREOF IS LISTED ON
SCHEDULE 4(G).  TO THE BEST OF THE DEBTOR’S KNOWLEDGE, ALL THE INTELLECTUAL
PROPERTY IS VALID, SUBSISTING, UNEXPIRED, ENFORCEABLE AND HAS NOT BEEN
ABANDONED.  EXCEPT AS SET FORTH IN SCHEDULE 4(G), NONE OF SUCH INTELLECTUAL
PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE AGREEMENT.  NO HOLDING,
DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY GOVERNMENTAL AUTHORITY WHICH WOULD
LIMIT, CANCEL OR QUESTION THE VALIDITY OF ANY INTELLECTUAL PROPERTY.  EXCEPT AS
DISCLOSED IN THE CREDIT AGREEMENT, NO ACTION OR PROCEEDING IS PENDING
(I) SEEKING TO LIMIT, CANCEL OR QUESTION THE VALIDITY OF ANY OF THE INTELLECTUAL
PROPERTY, OR (II) WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(H)                                 GOVERNMENTAL OBLIGORS.  NONE OF THE OBLIGORS
ON ANY ACCOUNTS, AND NONE OF THE PARTIES TO ANY CONTRACTS, IS A GOVERNMENTAL
AUTHORITY WITH RESPECT TO WHICH THE FEDERAL ASSIGNMENT OF CLAIMS ACT IS
APPLICABLE.


 


(I)                                     DEPOSIT ACCOUNTS.  ALL DEPOSIT, CUSTODY,
MONEY MARKET OR OTHER ACCOUNTS (WHETHER, IN ANY CASE, TIME OR DEMAND OR INTEREST
OR NON-INTEREST BEARING) MAINTAINED BY THE

 

6

--------------------------------------------------------------------------------


 


DEBTOR WITH ANY BANK OR ANY OTHER FINANCIAL INSTITUTION ARE DEPOSIT ACCOUNTS AND
ARE LISTED ON SCHEDULE 4(I).


 


(J)                                     COMMERCIAL TORT CLAIMS.  ALL COMMERCIAL
TORT CLAIMS TO WHICH THE DEBTOR HAS A RIGHT ARE LISTED ON EXHIBIT A.


 


5.                                       COVENANTS.  THE DEBTOR COVENANTS AND
AGREES WITH THE SECURED PARTY THAT, FROM AND AFTER THE DATE OF THIS SECURITY
AGREEMENT UNTIL THE OBLIGATIONS ARE PAID IN FULL AND THE COMMITMENT TERMINATED:


 


(A)                                  FURTHER DOCUMENTATION; PLEDGE OF
INSTRUMENTS AND CHATTEL PAPER.  AT ANY TIME AND FROM TIME TO TIME, UPON THE
WRITTEN REQUEST OF THE SECURED PARTY, AND AT THE SOLE EXPENSE OF THE DEBTOR, THE
DEBTOR WILL PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE SUCH FURTHER ACTION AS THE SECURED PARTY MAY REASONABLY
REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS
SECURITY AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED, INCLUDING,
WITHOUT LIMITATION, THE FILING OF ANY FINANCING OR CONTINUATION STATEMENTS UNDER
THE UCC IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE LIENS CREATED HEREBY. 
THE DEBTOR ALSO HEREBY AUTHORIZES THE SECURED PARTY TO FILE ANY SUCH FINANCING
OR CONTINUATION STATEMENT WITHOUT THE SIGNATURE OF THE DEBTOR TO THE EXTENT
PERMITTED BY APPLICABLE LAW.  A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF
THIS SECURITY AGREEMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT FOR FILING
IN ANY JURISDICTION.  IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF
THE COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY INSTRUMENT OR CHATTEL PAPER
(OTHER THAN CONTRACTS CONSTITUTING CHATTEL PAPER), SUCH INSTRUMENT OR CHATTEL
PAPER SHALL BE IMMEDIATELY DELIVERED TO THE SECURED PARTY, DULY ENDORSED IN A
MANNER SATISFACTORY TO THE SECURED PARTY TO BE HELD AS COLLATERAL PURSUANT TO
THIS SECURITY AGREEMENT.


 


(B)                                 INDEMNIFICATION.  THE DEBTOR AGREES TO PAY,
AND TO SAVE THE SECURED PARTY HARMLESS FROM, ANY AND ALL LIABILITIES, REASONABLE
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND
EXPENSES) (I) WITH RESPECT TO, OR RESULTING FROM, ANY DELAY IN PAYING, ANY AND
ALL EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL, (II) WITH RESPECT TO, OR
RESULTING FROM, ANY DELAY NOT CAUSED BY THE SECURED PARTY IN COMPLYING WITH ANY
REQUIREMENT OF LAW, RULE, REGULATION OR GUIDELINE OF ANY GOVERNMENTAL AUTHORITY
(COLLECTIVELY, A “REQUIREMENT OF LAW”) APPLICABLE TO ANY OF THE COLLATERAL OR
(III) IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS SECURITY
AGREEMENT.  IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY THE SECURED PARTY UNDER
ANY ACCOUNT OR CONTRACT FOR ANY SUM OWING THEREUNDER, OR TO ENFORCE ANY
PROVISIONS OF ANY ACCOUNT OR CONTRACT, THE DEBTOR WILL SAVE, INDEMNIFY AND KEEP
THE SECURED PARTY HARMLESS FROM AND AGAINST ALL EXPENSE, LOSS OR DAMAGE SUFFERED
BY REASON OF ANY DEFENSE, SETOFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION OR
LIABILITY WHATSOEVER OF THE ACCOUNT DEBTOR OR OBLIGOR THEREUNDER, ARISING OUT OF
A BREACH BY THE DEBTOR OF ANY OBLIGATION THEREUNDER OR ARISING OUT OF ANY OTHER
AGREEMENT, INDEBTEDNESS OR LIABILITY AT ANY TIME OWING TO OR IN FAVOR OF SUCH
ACCOUNT DEBTOR OR OBLIGOR OR ITS SUCCESSORS FROM THE DEBTOR.


 


(C)                                  MAINTENANCE OF RECORDS.  THE DEBTOR WILL
KEEP AND MAINTAIN AT ITS OWN COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS
OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, A RECORD OF ALL PAYMENTS
RECEIVED AND ALL CREDITS GRANTED WITH RESPECT TO THE ACCOUNTS.  THE DEBTOR WILL
MARK ITS BOOKS AND RECORDS PERTAINING TO THE COLLATERAL TO EVIDENCE THIS
SECURITY

 

7

--------------------------------------------------------------------------------


 


AGREEMENT AND THE SECURITY INTERESTS GRANTED HEREBY.  FOR THE SECURED PARTY’S
FURTHER SECURITY, THE SECURED PARTY SHALL HAVE A SECURITY INTEREST IN ALL OF THE
DEBTOR’S BOOKS AND RECORDS PERTAINING TO THE COLLATERAL, AND THE DEBTOR SHALL
TURN OVER ANY SUCH BOOKS AND RECORDS TO THE SECURED PARTY OR TO ITS
REPRESENTATIVES DURING NORMAL BUSINESS HOURS AT THE REQUEST OF THE SECURED
PARTY.


 


(D)                                 RIGHT OF INSPECTION.  PERMIT REPRESENTATIVES
OF THE SECURED PARTY FROM TIME TO TIME, AS OFTEN AS MAY BE REASONABLY REQUESTED,
BUT ONLY DURING NORMAL BUSINESS HOURS, TO VISIT AND INSPECT THE ASSETS OF DEBTOR
AND EACH OF ITS SUBSIDIARIES, INSPECT, AUDIT AND MAKE EXTRACTS FROM ITS BOOKS
AND RECORDS, AND DISCUSS WITH ITS OFFICERS, ITS EMPLOYEES AND ITS INDEPENDENT
ACCOUNTANTS, DEBTOR’S AND EACH OF ITS SUBSIDIARIES’ BUSINESS, ASSETS,
LIABILITIES, FINANCIAL CONDITION, BUSINESS PROSPECTS AND RESULTS OF OPERATIONS;
PROVIDED THAT ABSENT THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT, SUCH
INSPECTIONS SHALL BE LIMITED TO THREE TIMES DURING EACH YEAR OF TERMS OF THIS
AGREEMENT.


 


(E)                                  COMPLIANCE WITH LAWS, ETC.  THE DEBTOR WILL
COMPLY IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW APPLICABLE TO THE
COLLATERAL OR ANY PART THEREOF OR TO THE OPERATION OF THE DEBTOR’S BUSINESS;
PROVIDED, HOWEVER, THAT THE DEBTOR MAY CONTEST ANY REQUIREMENT OF LAW IN ANY
REASONABLE MANNER WHICH SHALL NOT, IN THE SOLE OPINION OF THE SECURED PARTY,
ADVERSELY AFFECT THE SECURED PARTY’S RIGHTS OR THE PRIORITY OF ITS LIENS ON THE
COLLATERAL.


 


(F)                                    COMPLIANCE WITH TERMS OF CONTRACTS, ETC. 
THE DEBTOR WILL PERFORM AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL ITS
OBLIGATIONS UNDER THE CONTRACTS AND ALL ITS OTHER CONTRACTUAL OBLIGATIONS
RELATING TO THE COLLATERAL EXCEPT WHERE SUCH NONPERFORMANCE AND NONCOMPLIANCE
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 PAYMENT OF OBLIGATIONS.  THE DEBTOR WILL PAY
PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON THE COLLATERAL OR IN RESPECT OF ITS INCOME OR PROFITS THEREFROM, AS
WELL AS ALL CLAIMS OF ANY KIND (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR,
MATERIALS AND SUPPLIES) AGAINST OR WITH RESPECT TO THE COLLATERAL, EXCEPT THAT
NO SUCH CHARGE NEED BE PAID IF (I) THE VALIDITY THEREOF IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, (II) SUCH PROCEEDINGS DO NOT INVOLVE ANY
MATERIAL DANGER OF THE SALE, FORFEITURE OR LOSS OF ANY OF THE COLLATERAL OR ANY
INTEREST THEREIN AND (III) SUCH CHARGE IS ADEQUATELY RESERVED AGAINST ON THE
DEBTOR’S BOOKS IN ACCORDANCE WITH GAAP.


 


(H)                                 LIMITATION ON LIENS ON COLLATERAL.  THE
DEBTOR WILL NOT CREATE, INCUR OR PERMIT TO EXIST, WILL DEFEND THE COLLATERAL
AGAINST, AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN OR
CLAIM ON OR TO THE COLLATERAL, OTHER THAN THE LIENS CREATED HEREBY AND PERMITTED
LIENS, AND WILL DEFEND THE RIGHT, TITLE AND INTEREST OF THE SECURED PARTY IN AND
TO ANY OF THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS
WHOMSOEVER.


 


(I)                                     LIMITATIONS ON DISPOSITIONS OF
COLLATERAL.  THE DEBTOR WILL NOT SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF
ANY OF THE COLLATERAL, OR ATTEMPT, OFFER OR CONTRACT TO DO SO EXCEPT FOR (X)
SALES OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS AND (Y) SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE DISPOSITION IN
THE ORDINARY COURSE

 

8

--------------------------------------------------------------------------------


 


OF BUSINESS OF PROPERTY NOT MATERIAL TO THE CONDUCT OF ITS BUSINESS OR AS
OTHERWISE PERMITTED UNDER THE CREDIT AGREEMENT.


 


(J)                                     LIMITATIONS ON MODIFICATIONS, WAIVERS,
EXTENSIONS OF CONTRACTS AND AGREEMENTS GIVING RISE TO ACCOUNTS.  THE DEBTOR WILL
NOT (I) AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF ANY CONTRACT OR ANY
AGREEMENT GIVING RISE TO AN ACCOUNT IN ANY MANNER WHICH COULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT THE VALUE OF SUCH CONTRACTS OR ACCOUNTS
AS COLLATERAL WHEN EXAMINED IN THE AGGREGATE, (II) FAIL TO EXERCISE PROMPTLY AND
DILIGENTLY EACH AND EVERY MATERIAL RIGHT WHICH IT MAY HAVE UNDER EACH CONTRACT
AND EACH AGREEMENT GIVING RISE TO AN ACCOUNT (OTHER THAN ANY RIGHT OF
TERMINATION) WHERE SUCH FAILURE COULD HAVE A MATERIAL ADVERSE EFFECT ON THE
VALUE OF SUCH CONTRACTS OR ACCOUNTS WHEN EXAMINED IN THE AGGREGATE OR (III) FAIL
TO DELIVER TO THE SECURED PARTY A COPY OF EACH MATERIAL DEMAND, NOTICE OR
DOCUMENT RECEIVED BY IT RELATING IN ANY WAY TO ANY CONTRACT OR ANY MATERIAL
AGREEMENT GIVING RISE TO AN ACCOUNT.


 


(K)                                  MAINTENANCE OF EQUIPMENT.  THE DEBTOR WILL
MAINTAIN EACH ITEM OF EQUIPMENT IN GOOD OPERATING CONDITION, ORDINARY WEAR AND
TEAR AND IMMATERIAL IMPAIRMENTS OF VALUE AND DAMAGE BY THE ELEMENTS EXCEPTED,
AND WILL PROVIDE ALL MAINTENANCE, SERVICE AND REPAIRS NECESSARY FOR SUCH PURPOSE
EXCEPT WHERE THE FAILURE TO MAINTAIN SUCH EQUIPMENT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(L)                                     MAINTENANCE OF INSURANCE.  THE DEBTOR
WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE COMPANIES, INSURANCE
POLICIES (I) INSURING THE INVENTORY, EQUIPMENT AND VEHICLES AGAINST LOSS BY
FIRE, EXPLOSION, THEFT AND SUCH OTHER CASUALTIES IN AMOUNTS COMPARABLE TO
AMOUNTS OF INSURANCE COVERAGE OBTAINED BY SIMILAR BUSINESSES OF SIMILAR SIZE
ACTING PRUDENTLY AND (II) INSURING THE DEBTOR, THE SECURED PARTY AGAINST
LIABILITY FOR PERSONAL INJURY AND PROPERTY DAMAGE RELATING TO SUCH INVENTORY,
EQUIPMENT AND VEHICLES, SUCH POLICIES TO BE IN SUCH FORM AND AMOUNTS AND HAVING
SUCH COVERAGE AS SHALL BE COMPARABLE TO FORMS, AMOUNTS AND COVERAGE,
RESPECTIVELY, OBTAINED BY SIMILAR BUSINESSES OF SIMILAR SIZE ACTING PRUDENTLY,
WITH LOSSES PAYABLE TO THE DEBTOR, THE SECURED PARTY AS ITS INTERESTS MAY
APPEAR.  ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION, MATERIAL
REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE EFFECTIVE
UNTIL AT LEAST THIRTY (30) DAYS AFTER RECEIPT BY THE SECURED PARTY OF WRITTEN
NOTICE THEREOF, (II) NAME THE SECURED PARTY AS INSURED AND (III) BE REASONABLY
SATISFACTORY IN ALL OTHER RESPECTS TO THE SECURED PARTY.  IF REQUIRED BY THE
SECURED PARTY, THE DEBTOR SHALL DELIVER TO THE SECURED PARTY A REPORT OF A
REPUTABLE INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE AS SET FORTH IN THE
CREDIT AGREEMENT.


 


(M)                               FURTHER IDENTIFICATION OF COLLATERAL.  THE
DEBTOR WILL FURNISH TO THE SECURED PARTY FROM TIME TO TIME STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER
REPORTS IN CONNECTION WITH THE COLLATERAL AS THE SECURED PARTY MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL.


 


(N)                                 NOTICES.  THE DEBTOR WILL ADVISE THE SECURED
PARTY PROMPTLY, IN REASONABLE DETAIL, AT ITS ADDRESS SET FORTH IN THE CREDIT
AGREEMENT, (I) OF ANY LIEN (OTHER THAN LIENS CREATED HEREBY OR PERMITTED LIENS)
ON, OR CLAIM ASSERTED AGAINST, ANY OF THE COLLATERAL AND (II) OF THE OCCURRENCE
OF ANY OTHER EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

9

--------------------------------------------------------------------------------


 


(O)                                 CHANGES IN LOCATIONS, NAME, ETC.  THE DEBTOR
WILL NOT (I) CHANGE THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE, CHIEF PLACE OF
BUSINESS OR JURISDICTION OF INCORPORATION OR ORGANIZATION FROM THAT SPECIFIED IN
SCHEDULE 4(F) OR REMOVE ITS BOOKS AND RECORDS FROM THE LOCATION SPECIFIED IN
SCHEDULE 4(C), (II) PERMIT ANY OF THE INVENTORY OR EQUIPMENT TO BE KEPT AT A
LOCATION OTHER THAN DISCLOSED TO SECURED PARTY, OR (III) CHANGE ITS NAME,
IDENTITY OR CORPORATE STRUCTURE TO SUCH AN EXTENT THAT ANY FINANCING STATEMENT
FILED BY THE SECURED PARTY IN CONNECTION WITH THIS SECURITY AGREEMENT WOULD
BECOME SERIOUSLY MISLEADING OR FAULTY UNDER ARTICLE 9, UNLESS IT SHALL HAVE
GIVEN THE SECURED PARTY AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF.


 


(P)                                 INTELLECTUAL PROPERTY.


 


(I)                                     THE DEBTOR (EITHER ITSELF OR THROUGH
LICENSEES) WILL, EXCEPT WITH RESPECT TO ANY TRADEMARK THAT THE DEBTOR SHALL
REASONABLY DETERMINE IS OF NEGLIGIBLE ECONOMIC VALUE TO IT, (I) CONTINUE TO USE
EACH TRADEMARK ON EACH AND EVERY TRADEMARK CLASS OF GOODS APPLICABLE TO ITS
CURRENT LINE AS REFLECTED IN ITS CURRENT CATALOGS, BROCHURES AND PRICE LISTS IN
ORDER TO MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF
ABANDONMENT FOR NON-USE, (II) MAINTAIN AS IN THE PAST THE QUALITY OF PRODUCTS
AND SERVICES OFFERED UNDER SUCH TRADEMARK, (III) WITH RESPECT TO A REGISTERED
TRADEMARK, EMPLOY SUCH TRADEMARK WITH THE APPROPRIATE NOTICE OF REGISTRATION,
(IV) NOT ADOPT OR USE ANY MARK WHICH IS CONFUSINGLY SIMILAR OR A COLORABLE
IMITATION OF SUCH TRADEMARK UNLESS THE SECURED PARTY, SHALL OBTAIN A PERFECTED
SECURITY INTEREST IN SUCH MARK PURSUANT TO THIS SECURITY AGREEMENT, AND (V) NOT
(AND NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY
OMIT TO DO ANY ACT WHEREBY ANY TRADEMARK MAY BECOME INVALIDATED.


 


(II)                                  THE DEBTOR WILL NOT, EXCEPT WITH RESPECT
TO ANY PATENT THAT THE DEBTOR SHALL REASONABLY DETERMINE IS OF NEGLIGIBLE
ECONOMIC VALUE TO IT, DO ANY ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT MAY
BECOME ABANDONED OR DEDICATED.


 


(III)                               THE DEBTOR WILL NOTIFY THE SECURED PARTY
IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY INTELLECTUAL PROPERTY MAY BECOME ABANDONED OR
DEDICATED, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING, WITHOUT
LIMITATION, THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY
PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR ANY COURT OR
TRIBUNAL IN ANY COUNTRY) REGARDING THE DEBTOR’S OWNERSHIP OF ANY INTELLECTUAL
PROPERTY OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP AND MAINTAIN THE SAME.


 


(IV)                              WHENEVER THE DEBTOR, EITHER BY ITSELF OR
THROUGH ANY SECURED PARTY, EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN
APPLICATION FOR THE REGISTRATION OF ANY INTELLECTUAL PROPERTY WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE WITH THE UNITED STATES COPYRIGHT OFFICE OR
ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF, THE DEBTOR SHALL REPORT SUCH FILING TO THE SECURED PARTY WITHIN FIVE
(5) BUSINESS DAYS AFTER THE LAST DAY OF THE FISCAL QUARTER IN WHICH SUCH FILING
OCCURS.


 


(V)                                 THE DEBTOR SHALL EXECUTE AND DELIVER ANY AND
ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE SECURED PARTY MAY
REQUEST TO EVIDENCE THE

 

10

--------------------------------------------------------------------------------


 


SECURED PARTY’S SECURITY INTEREST IN ANY INTELLECTUAL PROPERTY AND THE GOODWILL
AND GENERAL INTANGIBLES OF THE DEBTOR RELATING THERETO OR REPRESENTED THEREBY,
AND THE DEBTOR HEREBY CONSTITUTES THE SECURED PARTY ITS ATTORNEY-IN-FACT TO
EXECUTE AND FILE ALL SUCH WRITINGS FOR THE FOREGOING PURPOSES, ALL ACTS OF SUCH
ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER BEING COUPLED WITH AN
INTEREST IS IRREVOCABLE UNTIL THE OBLIGATIONS ARE PAID IN FULL AND THE
COMMITMENT IS TERMINATED.


 


(VI)                              THE DEBTOR WILL TAKE ALL REASONABLE AND
NECESSARY STEPS, INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE
UNITED STATES PATENT AND TRADEMARK OFFICE, OR ANY SIMILAR OFFICE OR AGENCY IN
ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE
EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO MAINTAIN EACH
REGISTRATION OF ANY REGISTERED INTELLECTUAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS
OF INCONTESTABILITY.


 


(VII)                           IN THE EVENT THAT ANY MATERIAL INTELLECTUAL
PROPERTY INCLUDED IN THE COLLATERAL IS INFRINGED, MISAPPROPRIATED OR DILUTED BY
A THIRD PARTY, THE DEBTOR SHALL PROMPTLY NOTIFY THE SECURED PARTY AFTER IT
LEARNS THEREOF AND SHALL, UNLESS THE DEBTOR SHALL REASONABLY DETERMINE THAT SUCH
INTELLECTUAL PROPERTY IS OF NEGLIGIBLE ECONOMIC VALUE TO THE DEBTOR, PROMPTLY
SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION, TO SEEK INJUNCTIVE RELIEF
WHERE APPROPRIATE AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, OR TAKE SUCH OTHER ACTIONS AS THE DEBTOR SHALL
REASONABLY DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL
PROPERTY.


 


(Q)                                 VEHICLES.  THE DEBTOR WILL MAINTAIN EACH
VEHICLE IN GOOD OPERATING CONDITION, ORDINARY WEAR AND TEAR AND IMMATERIAL
IMPAIRMENTS OF VALUE AND DAMAGE BY THE ELEMENTS EXCEPTED, AND WILL PROVIDE ALL
MAINTENANCE, SERVICE AND REPAIRS NECESSARY FOR SUCH PURPOSE.  THE DEBTOR WILL
NOTIFY THE SECURED PARTY OF EACH ACQUISITION OR SALE OF A VEHICLE, PROMPTLY
FOLLOWING THE ACQUISITION OR SALE THEREOF.  IF AN EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING, AT THE REQUEST OF THE SECURED PARTY THE DEBTOR SHALL, WITHIN
FIVE (5) BUSINESS DAYS AFTER SUCH REQUEST, FILE APPLICATIONS FOR CERTIFICATES OF
TITLE INDICATING THE SECURED PARTY’S LIEN ON THE VEHICLES COVERED BY SUCH
CERTIFICATES, TOGETHER WITH ANY OTHER NECESSARY DOCUMENTATION, IN EACH OFFICE IN
EACH JURISDICTION WHICH THE SECURED PARTY SHALL DEEM ADVISABLE TO PERFECT ITS
LIEN ON THE VEHICLES.


 


(R)                                    INVENTORY.  NONE OF THE INVENTORY OF THE
DEBTOR SHALL BE EVIDENCED BY A WAREHOUSE RECEIPT.


 


(S)                                  COMMERCIAL TORT CLAIMS.  THE DEBTOR SHALL
PROMPTLY NOTIFY THE SECURED PARTY IN WRITING UPON INCURRING OR OTHERWISE
OBTAINING A COMMERCIAL TORT CLAIM AGAINST ANY THIRD PARTY, AND UPON REQUEST OF
THE SECURED PARTY, PROMPTLY ENTER INTO AN AMENDMENT TO THIS SECURITY AGREEMENT
AND DO SUCH OTHER ACTS OR THINGS DEEMED APPROPRIATE BY THE SECURED PARTY TO GIVE
THE SECURED PARTY A SECURITY INTEREST IN ANY SUCH COMMERCIAL TORT CLAIM.

 

11

--------------------------------------------------------------------------------


 


6.                                       SECURED PARTY’S POWER OF ATTORNEY.


 


(A)                                  DEBTOR HEREBY IRREVOCABLY DESIGNATES,
MAKES, CONSTITUTES AND APPOINTS LENDER (AND ALL PERSONS DESIGNATED BY LENDER) AS
DEBTOR’S TRUE AND LAWFUL ATTORNEY (AND AGENT-IN-FACT) AND LENDER, OR LENDER’S
AGENT, MAY, WITHOUT NOTICE TO DEBTOR AND IN EITHER DEBTOR’S OR LENDER’S NAME,
BUT AT THE COST AND EXPENSE OF DEBTOR:


 


(B)                                 AT SUCH TIME OR TIMES UPON OR AFTER THE
OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT AS LENDER OR SAID AGENT, IN ITS
SOLE DISCRETION, MAY DETERMINE, ENDORSE DEBTOR’S NAME ON ANY CHECKS, NOTES,
ACCEPTANCES, DRAFTS, MONEY ORDERS OR ANY OTHER EVIDENCE OF PAYMENT OR PROCEEDS
OF THE COLLATERAL WHICH COME INTO THE POSSESSION OF LENDER OR UNDER LENDER’S
CONTROL.


 


(C)                                  AT SUCH TIME OR TIMES UPON OR AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT AS LENDER OR ITS AGENT IN ITS SOLE DISCRETION
MAY DETERMINE: (I) DEMAND PAYMENT OF THE ACCOUNTS FROM THE ACCOUNT DEBTORS,
ENFORCE PAYMENT OF THE ACCOUNTS BY LEGAL PROCEEDINGS OR OTHERWISE, AND GENERALLY
EXERCISE ALL OF DEBTOR’S RIGHTS AND REMEDIES WITH RESPECT TO THE COLLECTION OF
THE ACCOUNTS; (II) SETTLE, ADJUST, COMPROMISE, DISCHARGE OR RELEASE ANY OF THE
ACCOUNTS OR OTHER COLLATERAL OR ANY LEGAL PROCEEDINGS BROUGHT TO COLLECT ANY OF
THE ACCOUNTS OR OTHER COLLATERAL; (III) SELL OR ASSIGN ANY OF THE ACCOUNTS AND
OTHER COLLATERAL UPON SUCH TERMS, FOR SUCH AMOUNTS AND AT SUCH TIME OR TIMES AS
LENDER DEEMS ADVISABLE AND, AT LENDER’S OPTION, WITH ALL WARRANTIES REGARDING
THE COLLATERAL DISCLAIMED; (IV) TAKE CONTROL, IN ANY MANNER, OF ANY ITEM OF
PAYMENT OR PROCEEDS RELATING TO ANY COLLATERAL; (V) PREPARE, FILE AND SIGN
DEBTOR’S NAME TO A PROOF OF CLAIM IN BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY
ACCOUNT DEBTOR OR TO ANY NOTICE OF LIEN, ASSIGNMENT OR SATISFACTION OF LIEN OR
SIMILAR DOCUMENT IN CONNECTION WITH ANY OF THE COLLATERAL; (VI) RECEIVE, OPEN
AND DISPOSE OF ALL MAIL ADDRESSED TO DEBTOR AND TO NOTIFY POSTAL AUTHORITIES TO
CHANGE THE ADDRESS FOR DELIVERY THEREOF TO SUCH ADDRESS AS LENDER MAY DESIGNATE;
(VII) ENDORSE THE NAME OF DEBTOR UPON ANY OF THE ITEMS OF PAYMENT OR PROCEEDS
RELATING TO ANY COLLATERAL AND DEPOSIT THE SAME TO THE ACCOUNT OF LENDER ON
ACCOUNT OF THE OBLIGATIONS; (VIII) ENDORSE THE NAME OF DEBTOR UPON ANY CHATTEL
PAPER, DOCUMENT, INSTRUMENT, INVOICE, FREIGHT BILL, BILL OF LADING OR SIMILAR
DOCUMENT OR AGREEMENT RELATING TO THE ACCOUNTS, INVENTORY AND ANY OTHER
COLLATERAL; (IX) USE DEBTOR’S STATIONERY AND SIGN THE NAME OF DEBTOR TO
VERIFICATIONS OF THE ACCOUNTS AND NOTICES THEREOF TO ACCOUNT DEBTORS; (X) USE
THE INFORMATION RECORDED ON OR CONTAINED IN ANY DATA PROCESSING EQUIPMENT AND
COMPUTER HARDWARE AND SOFTWARE RELATING TO THE ACCOUNTS, INVENTORY, EQUIPMENT
AND ANY OTHER COLLATERAL; (XI) MAKE AND ADJUST CLAIMS UNDER POLICIES OF
INSURANCE; AND (XII) DO ALL OTHER ACTS AND THINGS NECESSARY, IN LENDER’S
DETERMINATION, TO FULFILL DEBTOR’S OBLIGATIONS UNDER THIS AGREEMENT.


 


(D)                                 OTHER POWERS.  THE DEBTOR ALSO AUTHORIZES
THE SECURED PARTY, AT ANY TIME AND FROM TIME TO TIME, TO EXECUTE, IN CONNECTION
WITH THE SALE PROVIDED FOR IN SECTION 9 HEREOF, ANY ENDORSEMENTS, ASSIGNMENTS OR
OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL.


 


(E)                                  NO DUTY ON SECURED PARTY’S PART.  THE
POWERS CONFERRED ON THE SECURED PARTY HEREUNDER ARE SOLELY TO PROTECT THE
SECURED PARTY’S INTERESTS IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON
THE SECURED PARTY TO EXERCISE ANY SUCH POWERS.  THE SECURED PARTY SHALL BE
ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVES AS A RESULT OF THE
EXERCISE OF SUCH

 

12

--------------------------------------------------------------------------------


 


POWERS, AND NEITHER THEY NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL BE RESPONSIBLE TO THE DEBTOR FOR ANY ACT OR FAILURE TO ACT
HEREUNDER, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


7.                                       PERFORMANCE BY SECURED PARTY OF
DEBTOR’S OBLIGATIONS.  IF THE DEBTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN AND THE SECURED PARTY, AS PROVIDED FOR BY THE TERMS
OF THIS SECURITY AGREEMENT, SHALL ITSELF PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT, THE EXPENSES OF THE SECURED
PARTY INCURRED IN CONNECTION WITH SUCH PERFORMANCE OR COMPLIANCE, TOGETHER WITH
INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE, SHALL BE PAYABLE
BY THE DEBTOR TO THE SECURED PARTY ON DEMAND AND SHALL CONSTITUTE OBLIGATIONS
SECURED HEREBY.


 


8.                                       PROCEEDS.  IN ADDITION TO THE RIGHTS OF
THE SECURED PARTY SPECIFIED IN SECTION 3(D) WITH RESPECT TO PAYMENTS OF
ACCOUNTS, IT IS AGREED THAT IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING
(A) ALL PROCEEDS RECEIVED BY THE DEBTOR CONSISTING OF CASH, CHECKS AND OTHER
NEAR-CASH ITEMS SHALL BE HELD BY THE DEBTOR IN TRUST FOR THE SECURED PARTY,
SEGREGATED FROM OTHER FUNDS OF THE DEBTOR, AND SHALL, FORTHWITH UPON RECEIPT BY
THE DEBTOR, BE TURNED OVER TO THE SECURED PARTY IN THE EXACT FORM RECEIVED BY
THE DEBTOR (DULY ENDORSED BY THE DEBTOR TO THE SECURED PARTY, IF REQUIRED), AND
(B) ANY AND ALL SUCH PROCEEDS RECEIVED BY THE SECURED PARTY (WHETHER FROM THE
DEBTOR OR OTHERWISE) MAY, IN THE SOLE DISCRETION OF THE SECURED PARTY, BE HELD
BY THE SECURED PARTY AS COLLATERAL SECURITY FOR, AND/OR THEN OR AT ANY TIME
THEREAFTER MAY BE APPLIED BY THE SECURED PARTY AGAINST, THE OBLIGATIONS (WHETHER
MATURED OR UNMATURED), SUCH APPLICATION TO BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF THE CREDIT AGREEMENT.  ANY BALANCE OF SUCH PROCEEDS REMAINING
AFTER THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND THE COMMITMENT SHALL HAVE
BEEN TERMINATED SHALL BE PAID OVER TO THE DEBTOR OR TO WHOMSOEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE THE SAME.


 


9.                                       REMEDIES.  UPON AND AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE AND MAY EXERCISE FROM TIME
TO TIME THE FOLLOWING OTHER RIGHTS AND REMEDIES:


 


(A)                                  ALL OF THE RIGHTS AND REMEDIES OF A SECURED
PARTY UNDER THE UCC OR UNDER OTHER APPLICABLE LAW, AND ALL OTHER LEGAL AND
EQUITABLE RIGHTS TO WHICH LENDER MAY BE ENTITLED, ALL OF WHICH RIGHTS AND
REMEDIES SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO ANY OTHER RIGHTS OR
REMEDIES CONTAINED IN THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND NONE OF WHICH SHALL BE EXCLUSIVE.


 


(B)                                 THE RIGHT TO TAKE IMMEDIATE POSSESSION OF
THE COLLATERAL, AND TO (I) REQUIRE DEBTOR TO ASSEMBLE THE COLLATERAL, AT
DEBTOR’S EXPENSE, AND MAKE IT AVAILABLE TO LENDER AT A PLACE DESIGNATED BY
LENDER WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES, AND (II) ENTER ANY
PREMISES WHERE ANY OF THE COLLATERAL SHALL BE LOCATED AND TO KEEP AND STORE THE
COLLATERAL ON SAID PREMISES UNTIL SOLD (AND IF SAID PREMISES BE THE PROPERTY OF
DEBTOR, DEBTOR AGREES NOT TO CHARGE LENDER FOR STORAGE THEREOF).


 


(C)                                  THE RIGHT TO SELL OR OTHERWISE DISPOSE OF
ALL OR ANY COLLATERAL IN ITS THEN CONDITION, OR AFTER ANY FURTHER MANUFACTURING
OR PROCESSING THEREOF, AT PUBLIC OR PRIVATE SALE OR SALES, WITH SUCH NOTICE AS
MAY BE REQUIRED BY LAW, IN LOTS OR IN BULK, FOR CASH OR ON CREDIT, ALL AS
LENDER, IN ITS SOLE DISCRETION, MAY DEEM ADVISABLE. DEBTOR AGREES THAT TEN
(10) DAYS WRITTEN

 

13

--------------------------------------------------------------------------------


 


NOTICE TO DEBTOR OF ANY PUBLIC OR PRIVATE SALE OR OTHER DISPOSITION OF
COLLATERAL SHALL BE REASONABLE NOTICE THEREOF, AND SUCH SALE SHALL BE AT SUCH
LOCATIONS AS LENDER MAY DESIGNATE IN SAID NOTICE. LENDER SHALL HAVE THE RIGHT TO
CONDUCT SUCH SALES ON DEBTOR’S PREMISES, WITHOUT CHARGE THEREFOR, AND SUCH SALES
MAY BE ADJOURNED FROM TIME TO TIME IN ACCORDANCE WITH APPLICABLE LAW.  LENDER
SHALL HAVE THE RIGHT TO SELL, LEASE OR OTHERWISE DISPOSE OF THE COLLATERAL, OR
ANY PART THEREOF, FOR CASH, CREDIT OR ANY COMBINATION THEREOF, AND LENDER MAY
PURCHASE ALL OR ANY PART OF THE COLLATERAL AT PUBLIC OR, IF PERMITTED BY LAW,
PRIVATE SALE AND, IN LIEU OF ACTUAL PAYMENT OF SUCH PURCHASE PRICE, MAY SET OFF
THE AMOUNT OF SUCH PRICE AGAINST THE OBLIGATIONS AND THE GUARANTY OBLIGATIONS.
THE PROCEEDS REALIZED FROM THE SALE OF ANY COLLATERAL MAY BE APPLIED FIRST TO
THE COSTS, EXPENSES AND ATTORNEYS’ FEES INCURRED BY LENDER IN COLLECTING THE
OBLIGATIONS AND/OR THE GUARANTY OBLIGATIONS, IN ENFORCING THE RIGHTS OF LENDER
UNDER THE LOAN DOCUMENTS AND IN COLLECTING, RETAKING, COMPLETING, PROTECTING,
REMOVING, STORING, ADVERTISING FOR SALE, SELLING AND DELIVERING ANY COLLATERAL;
SECOND TO THE INTEREST DUE UPON ANY OF THE OBLIGATIONS AND/OR THE GUARANTY
OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE OBLIGATIONS AND/OR THE GUARANTY
OBLIGATIONS. IF ANY DEFICIENCY SHALL ARISE, DEBTOR SHALL REMAIN JOINTLY AND
SEVERALLY LIABLE TO LENDER THEREFOR.


 


(D)                                 LENDER IS HEREBY GRANTED A LICENSE OR OTHER
RIGHT TO USE, WITHOUT CHARGE, DEBTOR’S LABELS, PATENTS, COPYRIGHTS, RIGHTS OF
USE OF ANY NAME, TRADE SECRETS, TRADENAMES, TRADEMARKS AND ADVERTISING MATTER,
OR ANY PROPERTY OF A SIMILAR NATURE, AS IT PERTAINS TO THE COLLATERAL, IN
ADVERTISING FOR SALE AND SELLING ANY COLLATERAL AND DEBTOR’S RIGHTS UNDER ALL
LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO LENDER’S BENEFIT.


 


10.                                 LIMITATION ON DUTIES REGARDING PRESERVATION
OF COLLATERAL.  THE SECURED PARTY’S SOLE DUTY WITH RESPECT TO THE CUSTODY,
SAFEKEEPING AND PHYSICAL PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER
SECTION 9-207 OF THE UCC OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME
MANNER AS THE SECURED PARTY DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT. 
NEITHER THE SECURED PARTY, NOR ANY OF ITS RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR REALIZE
UPON ALL OR ANY PART OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE
UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE
REQUEST OF THE DEBTOR OR OTHERWISE.


 


11.                                 POWERS COUPLED WITH AN INTEREST.  ALL
AUTHORIZATIONS AND AGENCIES HEREIN CONTAINED WITH RESPECT TO THE COLLATERAL ARE
IRREVOCABLE AND POWERS COUPLED WITH AN INTEREST.


 


12.                                 SEVERABILITY.  ANY PROVISION OF THIS
SECURITY AGREEMENT, THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION,
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION
OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND
ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


13.                                 PARAGRAPH HEADINGS.  THE PARAGRAPH HEADINGS
USED IN THIS SECURITY AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE
NOT TO AFFECT THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE
INTERPRETATION HEREOF.


 


14.                                 NO WAIVER; CUMULATIVE REMEDIES.  THE SECURED
PARTY SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO
SECTION 15 HEREOF), DELAY, INDULGENCE, OMISSION OR

 

14

--------------------------------------------------------------------------------


 


OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE
ACQUIESCED IN ANY DEFAULT OR EVENT OF DEFAULT OR IN ANY BREACH OF ANY OF THE
TERMS AND CONDITIONS HEREOF.  NO FAILURE TO EXERCISE, NOR ANY DELAY IN
EXERCISING, ON THE PART OF THE SECURED PARTY, ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A
WAIVER BY THE SECURED PARTY OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION
SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY, WHICH THE SECURED PARTY
WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


15.                                 WAIVERS AND AMENDMENTS; SUCCESSORS AND
ASSIGNS, GOVERNING LAW.  NONE OF THE TERMS OR PROVISIONS OF THIS SECURITY
AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT AS
PROVIDED BY THE CREDIT AGREEMENT.  THIS SECURITY AGREEMENT SHALL BE BINDING UPON
THE SUCCESSORS AND ASSIGNS OF THE DEBTOR AND SHALL INURE TO THE BENEFIT OF THE
SECURED PARTY AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE.


 


16.                                 JURISDICTION.  THE DEBTOR HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE DEBTOR, ON THE ONE HAND, AND LENDER, ON THE OTHER
HAND, PERTAINING TO THIS SECURITY AGREEMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS SECURITY AGREEMENT, PROVIDED, THAT LENDER AND THE DEBTOR
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND FURTHER
PROVIDED, THAT NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT ON THE OBLIGATIONS AND THE GUARANTY OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR THE
GUARANTY OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LENDER.  THE DEBTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE DEBTOR
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE DEBTOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE DEBTOR AT
THE ADDRESS SET FORTH ON THE SIGNATURE LINES HERETO AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE DEBTOR’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.


 

The parties desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suit, or proceeding brought to resolve any dispute,
whether arising in contract, tort, or otherwise between Lender, and/or any
Debtor arising out of, connected with, related or incidental to the relationship
established between them in connection with this Security Agreement or the
transactions related hereto.

 

15

--------------------------------------------------------------------------------


 


17.                                 JOINDER.  IT IS UNDERSTOOD AND AGREED THAT
ANY PERSON THAT DESIRES TO BECOME A DEBTOR HEREUNDER, OR IS REQUIRED TO EXECUTE
A COUNTERPART OF THIS SECURITY AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE
REQUIREMENTS OF THE CREDIT AGREEMENT OR ANY ANCILLARY AGREEMENT, SHALL BECOME A
DEBTOR HEREUNDER BY (A) EXECUTING A JOINDER AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, (B) DELIVERING SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES
TO THE CREDIT AGREEMENT OR ANY ANCILLARY AGREEMENTS AS LENDER SHALL REASONABLY
REQUEST AND (C) TAKING ALL ACTIONS AS SPECIFIED IN THIS SECURITY AGREEMENT AS
WOULD HAVE BEEN TAKEN BY THE DEBTOR HAD IT BEEN AN ORIGINAL PARTY TO THIS
SECURITY AGREEMENT, IN EACH CASE WITH ALL DOCUMENTS REQUIRED ABOVE TO BE
DELIVERED TO LENDER AND WITH ALL DOCUMENTS AND ACTIONS REQUIRED ABOVE TO BE
TAKEN TO THE REASONABLE SATISFACTION OF LENDER.


 


18.                                 NOTICES.  NOTICES HEREUNDER SHALL BE GIVEN
TO THE DEBTOR IN THE MANNER SET FORTH IN THE CREDIT AGREEMENT AT THE ADDRESS SET
FORTH BELOW THE DEBTORS’ SIGNATURE LINES.


 


19.                                 TERMINATION.  UPON THE TERMINATION OF THE
GUARANTY AGREEMENT SET FORTH IN THE CREDIT AGREEMENT, THIS SECURITY AGREEMENT
SHALL TERMINATE AND THE SECURED PARTY SHALL DELIVER ANY RELEASE OF THE LIENS
CREATED UNDER THIS SECURITY AGREEMENT THAT THE DEBTOR MAY REASONABLY REQUEST.


 


20.                                 SPECIFIC RELEASES.   SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IF THE DEBTOR SHALL SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY OF THE COLLATERAL PERMITTED BY THE
TERMS OF THIS SECURITY AGREEMENT, INCLUDING, WITHOUT LIMITATION,
SECTION 5(I) HEREOF, THEN THE SECURED PARTY SHALL DELIVER A RELEASE IN RESPECT
OF ANY LIEN CREATED UNDER THIS SECURITY AGREEMENT IN SUCH DISPOSED COLLATERAL
THAT THE DEBTOR MAY REASONABLY REQUEST.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

 

 

LENDER:

 

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEBTOR:

 

 

 

 

 

IWT TESORO TRANSPORT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

191 Post Road West

 

 

Westport, Connecticut 06880

 

 

Attention: Henry J. Boucher, Jr., CEO

 

 

Telephone:  (203) 221-2770

 

 

Facsimile:   (203) 221-2797

 

 

 

 

 

 

 

THE TILE CLUB, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

191 Post Road West

 

 

Westport, Connecticut 06880

 

 

Attention: Henry J. Boucher, Jr., CEO

 

 

Telephone:  (203) 221-2770

 

 

Facsimile:   (203) 221-2797

 

17

--------------------------------------------------------------------------------


 

 

 

IMPORT FLOORING GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

191 Post Road West

 

 

Westport, Connecticut 06880

 

 

Attention: Henry J. Boucher, Jr., CEO

 

 

Telephone:  (203) 221-2770

 

 

Facsimile:    (203) 221-2797

 

 

 

 

 

 

 

IWT TESORO INTERNATIONAL LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

191 Post Road West

 

 

Westport, Connecticut 06880

 

 

Attention: Henry J. Boucher, Jr., CEO

 

 

Telephone:  (203) 221-2770

 

 

Facsimile:    (203) 221-2797

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Commercial Tort Claims, if any]

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 4(c)

 

Location of Books and Records

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

 

Location of Inventory and Equipment

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 4(f)

 

Chief Executive Office, Chief Place of Business
and Jurisdiction of Incorporation

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 4(g)

 

Intellectual Property

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 4(i)

 

Deposit Accounts

 

24

--------------------------------------------------------------------------------